UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT THE OSTERWEIS FUND & THE OSTERWEIS STRATEGIC INCOME FUND For the Six Months Ended September 30, 2007 The Osterweis Fund SEMI-ANNUAL REPORT For the six months ended September 30, 2007 October 25, 2007 Dear Shareholder, During the third quarter of 2007, The Osterweis Fund (the “Fund”) had a total return of -2.70%, underperforming the S&P 500 Index, which had a total return of +2.03% in the same period.Our disappointing performance in the third quarter dragged our year-to-date and one year performance of 7.44% and 14.99%, respectively, down below that of the S&P 500 Index which rose 9.13% and 16.44% during the same periods.The Fund’s annualized total returns for the five year, ten year and since inception (October 1, 1993) periods ending September 30, 2007, are +16.50%, +13.45% and +13.81%, respectively, compared to +15.46%, +6.57% and +10.97% in the same periods for the S&P 500 Index. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original investment.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 236-0050.An investment should not be made solely on returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.The Fund’s total expense ratio was 1.52% as of March 31, 2007. The expense ratio quoted above is not comparable to prior periods due to the implementation of a new SEC rule that requires mutual funds to include “Acquired Fund Fees and Expenses” for holdings such as other mutual funds, closed end funds and ETFs in their Total Expense Ratio.Other than short-term positions in a money market fund, the Fund does not invest in other mutual funds.However, one high-yielding stock in the Fund was defined as an “investment company” under this new rule and the Fund was required to include its ratio of operating expenses to average net assets (10.29%) in the expenses of the Fund.This does not, however, reflect the expenses paid by shareholders of the Fund.For the fiscal year ending March 31, 1 2007, the Fund’s actual expense ratio was 1.21%.For the month of September, 2007, the gross expense ratio for the Fund was 1.17%.Please feel free to contact us if you need more information regarding this rule. Most of the major indices ended the quarter with modest gains thanks to a larger than expected cut in the Fed Funds rate by the Fed.The stock and bond markets, however, were highly unsettled for most of the quarter before the Fed moved to lower rates.Early in the quarter, problems in the sub-prime mortgage arena escalated from a localized problem into a full blown financial crisis that ultimately spilled over to the broader market, sending stocks plunging, and ultimately forcing the Fed to cut the Fed Funds rate by a 50 basis points. The meltdown in credit markets materially affected the performance of our fund.Three of our holdings were particularly exposed to the credit market dislocation and collectively accounted for most of the disappointing performance in the quarter.We sold the worst performer of the three, RAIT Financial Trust, and elected to hold onto the other two, RH Donnelley Corp. and First American Corp.Even though we had a very clear strategy to avoid taking on credit risk in the portfolio, we owned RAIT because they had no direct sub-prime mortgage exposure and had an unrivaled multi-decade record of making good loans.Unfortunately, they ended up having indirect exposure to the meltdown in credit markets and suffered a severe collapse in investor confidence.RH Donnelley Corp., a yellow pages company, also sold off sharply in the quarter when the credit markets seized up.We have held onto the shares because we thought that a stabilization in the bond market would enable them to complete a large, highly accretive refinancing of its high coupon debt which would free the company to institute a dividend and/or begin a share repurchase in the first half of 2008.In fact, the refinancing occurred in late September and the company has announced that they intend to commence paying a dividend in 2008.The final culprit in our underperformance was First American Corp., a title insurance company.Even in a depressed housing market, the company will generate a lot of free cash flow – enough, we believe, to buy back every share of the company’s outstanding stock over the next five years.The company also has attractive cost reduction and asset restructuring opportunities that could expose hidden value. Looking at the broader economy, the outlook is decidedly mixed.The U.S. is now facing a national decline in house prices on a scale unprecedented since the 1930s.As a result, we believe consumer spending will suffer.The question is by how much.Higher energy and food prices will also hurt the consumer.Strong demand from emerging economies is driving up prices of these and other commodities.Couple this with a declining dollar – the inevitable response to our large trade deficit – and the potential for inflation in the U.S. is of real concern. 2 Our view remains, however, that the U.S. and global economies will likely avoid a recession in the coming 12 to 24 months and inflation will not spiral out of control.Employment trends remain healthy and should prevent consumer spending from suffering a sharp decline.Globalization and technology should continue to offset commodity price rises by lowering the cost of manufactured goods and breaking the traditional link between wages and prices.The slowing U.S. economy will take some demand pressure off both commodities and the labor markets.The housing collapse will push down the cost of shelter.In all likelihood, food costs will also moderate as farmers plant more crops in response to recent high prices.Meanwhile, the Fed will continue to have to walk a tightrope between easing enough to stimulate economic growth and keeping a tight enough rein to check the pace of inflation. We think stock prices in aggregate are reasonable; they are neither grossly overvalued nor palpably undervalued.We remain focused on strong companies with little cyclical exposure and very healthy cash flows, companies that should be able to weather strong economic headwinds as well as sail through calmer seas. Please let us know if you have any questions. With best regards, John S. Osterweis & Team Portfolio Managers This commentary contains the current opinions of the author as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large-cap companies.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. 3 Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see the Schedule of Investments on page 8 of this report for complete holdings information. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.This index does not incur expenses and is not available for investment. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Free Cash Flow represents the cash that a company is able to generate after laying out the money required to maintain and expand the company’s asset base.Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value. Quasar Distributors, LLC, Distributor, (11/07) 4 The Osterweis Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE For the six months ending September 30, 2007, The Osterweis Fund (the “Fund”) had a total return of +2.08%, underperforming the S&P 500 Index (the “Index”), which had a total return of +8.44% for the same period.The Fund’s underperformance can be attributed primarily to stock selection in the Financials and Consumer Discretionary sectors. Stock selection in the Financials sector had the greatest impact, detracting 2.71% from relative performance.Two of the Fund’s five largest detractors, RAIT Financial Trust and First American Corp., were in that sector.Stock selection in the Consumer Discretionary sector had the second largest impact, detracting 1.48% from relative performance.Another two of the Fund’s five largest detractors, RH Donnelley Corp. and Carrols Restaurant Group, were in that sector. Stock selection in the Consumer Staples and Health Care sectors were the largest contributors, adding 0.62% and 0.52%, respectively, to relative performance.One of the Fund’s five largest contributors, Charles River Laboratories, was in the Health Care sector. The Fund’s top five contributors to performance were Chart Industries Inc., Schlumberger Ltd., Verisign Inc., Forest Oil Corp., and Charles River Laboratories.The Fund’s five largest detractors from performance were RAIT Financial Trust, First American Corp., RH Donnelley Corp., Carrols Restaurant Group, and Omnicare Inc. Past performance is not indicative of future results.The relative performance attribution figures noted above were calculated based on the Fund’s equity holdings only.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see page 8 of this report for complete holdings information. 5 The Osterweis Fund SECTOR ALLOCATIONat September 30, 2007 (Unaudited) * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLEFor the Six Months Ended September 30, 2007 (Unaudited) As a shareholder of The Osterweis Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07 – 9/30/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the 6 The Osterweis Fund EXPENSE EXAMPLEFor the Six Months Ended September 30, 2007 (Unaudited) (Continued) Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6).Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.If these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 4/1/07 Value 9/30/07 4/1/07 – 9/30/07* Actual $1,000 $1,021 $5.86 Hypothetical (5% annual return before expenses) $1,000 $1,019 $5.86 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.16% multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 7 The Osterweis Fund SCHEDULE OF INVESTMENTS at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 89.0% Beverages: 1.8% 77,400 Diageo Plc - ADR $ 6,790,302 Biotechnology: 5.1% 236,875 Charles River Laboratories, Inc.* 13,300,531 70,275 Invitrogen Corp.* 5,743,576 19,044,107 Capital Markets: 2.4% 591,400 Azimut Holding SpA1 9,107,673 Commercial Services & Supplies: 2.9% 204,337 Republic Services, Inc. 6,683,863 114,450 Waste Management, Inc. 4,319,343 11,003,206 Computer Integrated Systems Design: 1.7% 602,750 Ness Technologies, Inc.* 6,582,030 Containers
